         Case 1:16-cv-08777-PGG Document 84 Filed 02/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TECHGURU CONSULTANTS, INC., and
 ALEXANDER LITZ,

                             Plaintiffs,                              ORDER

              - against -                                        16 Civ. 8777 (PGG)

 TECH GURU LLC,

                             Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               This is a trademark dispute concerning the mark “TECHGURU,” as used in

connection with computer installation and repair services. (Am. Cmplt. (Dkt. No. 24) ¶¶ 1, 2-4)

This action was dismissed with prejudice on April 4, 2019, pursuant to the parties’ stipulation of

voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii). (See Dkt. Nos. 54, 56) One year later,

Plaintiffs filed a Motion to Reopen and Set Aside or Vacate Judgment (“Motion to Reopen”).

(Pltf. Mot. (Dkt. No. 57))

               On August 24, 2020, Plaintiffs moved to file the parties’ Interim Settlement

Agreement (the “Agreement”) under seal as an exhibit to the Motion to Reopen. (Pltf. Mot.

(Dkt. No. 77)) Because Plaintiffs had not submitted the proposed sealed document or explained

why sealing was justified under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d

Cir. 2006), this Court denied the motion without prejudice. (Order (Dkt. No. 78)) In denying the

motion, the Court noted that – contrary to Plaintiffs’ representation – it had not designated any

material as “Confidential Information” pursuant to the Agreement, and that no protective order

had been issued in this case. (Id.)
         Case 1:16-cv-08777-PGG Document 84 Filed 02/12/21 Page 2 of 4




               On September 9, 2020, Plaintiffs re-filed their motion to seal. (Pltf. Mot. (Dkt.

No. 79)) The Agreement is attached as an exhibit to the motion. (Agreement (Dkt. No. 79-1))

Plaintiffs contend that sealing the Agreement is justified under Lugosch because it “contains

highly proprietary material concerning the plaintiffs[’] and defendant[’]s willingness to dismiss”

the action, and because “[t]he privacy interests of the plaintiff[s] and defendant outweigh the

presumption of public access.” (Id. at 2) Plaintiffs repeat their incorrect claim that a protective

order was issued in this case. (Id. at 1-2; see also (Def. Response (Dkt. No. 80) at 1) (noting that

“no protective order has been stipulated to or otherwise entered into by the parties in connection

with this case”)

               A presumption of public access applies to “judicial documents,” which are

documents “‘relevant to the performance of the judicial function and useful in the judicial

process.’” Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d

Cir. 1995)) “Once the court has determined that the documents are judicial documents . . . it

must determine the weight of th[e] presumption [of judicial access]. . . . [Then,] the court must

balance competing considerations against [that presumption].” Id. at 119-20.

               In their Motion to Reopen, Plaintiffs state that the Agreement memorializes “the

parties[’] agree[ment] to terminate the present federal court litigation in this matter, and to

resolve the remaining disputes in question before the [Trademark Trial and Appeal Board].”

(Pltf. Br. (Dkt. No. 58) at 5) Because this Court’s ruling on the Motion to Reopen will rely in

part on the Agreement, it is plainly a “judicial document.” Moreover, because the Agreement is

likely to “‘directly affect [the] adjudication’” of the motion, the presumption of public access

carries significant weight. Lugosch, 435 F.3d at 119 (quoting Amodeo, 71 F.3d at 1049).




                                                  2
          Case 1:16-cv-08777-PGG Document 84 Filed 02/12/21 Page 3 of 4




                In support of their sealing application, Plaintiffs contend that the Agreement

“contains highly proprietary material concerning the plaintiffs[’] and defendant[’]s willingness to

dismiss this [case] pending before this Court.” (Pltf. Mot. (Dkt. No. 79) at 2) The Agreement

contains nothing that is proprietary, however. Indeed, the Agreement is almost entirely

boilerplate.

                There is nothing “proprietary” about a mere decision to agree to resolve a

litigation. The term “proprietary” refers to something “of, relating to, or involving a proprietor,”

or “of, relating to, or holding as property.” Proprietary, BLACK’S LAW DICTIONARY (11th ed.

2019); cf. GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649-50

(S.D.N.Y. 2011) (concluding that “marketing strategies, product development, costs and

budgeting” were “highly proprietary material” meeting the standard for sealing). Here, the

parties’ willingness to stipulate to the dismissal of this action is not proprietary, and sealing is

not appropriate on that basis.

                Plaintiffs also suggest that the parties’ “privacy interests” are at stake, but they do

not identify what those privacy interests are, much less explain how any privacy interests would

be harmed by public disclosure of the Agreement. (Pltf. Mot. (Dkt. No. 79) at 2) And by

bringing their Motion to Reopen, Plaintiffs have put the terms of the Agreement and the parties’

“willingness to dismiss” the case squarely at issue.

                The Agreement contains the following confidentiality provision:

        The terms of this Agreement shall remain confidential and shall not be disclosed to
        anyone except to the Parties’ accountants, professional financial advisors, or attorneys, or
        as may be required by law or court order, or to enforce a right, obligation, or remedy
        under this Agreement.

(Agreement (Dkt. No. 79-1) § 9.5) Although the parties agreed to keep the terms of the

Agreement confidential, “[c]ourts in this District have long held that bargained-for

                                                   3
          Case 1:16-cv-08777-PGG Document 84 Filed 02/12/21 Page 4 of 4




confidentiality does not overcome the presumption of access to judicial documents.” Bernsten v.

O’Reilly, 307 F. Supp. 3d 161, 168 (S.D.N.Y. 2018) (citing Wells Fargo Bank, N.A. v. Wales

LLC, 993 F. Supp. 2d 409, 414 (S.D.N.Y. 2014); Aioi Nissay Dowa Ins. Co. v. ProSight

Specialty Mgmt. Co., No. 12 Civ. 3274(JPO), 2012 WL 3583176, at *6 (S.D.N.Y. Aug. 21,

2012); Wolinsky v. Scholastic Inc. 900 F. Supp. 2d 332, 338 (S.D.N.Y. 2012)); see also

Chigirinskiy v. Panchenkova, 319 F. Supp. 3d 718, 737-39 (S.D.N.Y. 2018) (denying blanket

motion to seal confidential settlement agreement where the “court was being asked . . . to enforce

a settlement agreement or otherwise adjudicate the effect of settlement terms”). Moreover, the

Agreement’s confidentiality provision includes an exception for circumstances in which a legal

obligation requires disclosure of its terms. (See Agreement (Dkt. No. 79-1) § 9.5) (stating that

the terms of the Agreement “shall remain confidential . . . except . . . as may be required by law

or court order, or to enforce a right, obligation, or remedy under this Agreement.”); see also

Beverly Hills Teddy Bear Co. v. Best Brands Consumer Prods., Inc., 1:19-cv-3766-GHW, 2020

WL 7706741, at *4 (S.D.N.Y. Dec. 29, 2020) (denying motion to seal where settlement

agreement prohibited parties from disclosing its terms “except . . . to the extent specifically

required by law or legal process . . .”).

                Given the strong presumption of public access that applies here, Plaintiffs’

justifications for sealing are inadequate under Lugosch. Accordingly, Plaintiffs’ motion to file

the Agreement under seal is denied. The Clerk of Court is directed to terminate the motion (Dkt.

No. 79) and to place the Agreement (Dkt. No. 79-1) on the public docket.

Dated: New York, New York
       February 12, 2021




                                                  4
